IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-28,344-37


    EX PARTE MARCUS ANTHONY GREEN, AKA MARKUS ANTONIUS GREEN,
                             Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. D-1-DC-01-904200-W IN THE 167TH DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of practicing medicine without a license and sentenced to forty

years’ imprisonment. The Third Court of Appeals affirmed his conviction. Green v. State, 137

S.W. 3d 356 (Tex. App. — Austin May 27, 2004) (pet. ref’d). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In the instant application, Applicant alleges that his conviction violates the prohibition on

double jeopardy, that his conviction was obtained pursuant to an unconstitutional search and

seizure, and that he was denied due process and equal protection. Additionally, Applicant claims
                                                                                                    2

that he was improperly denied release to discretionary mandatory supervision.

       This Court has previously cited Applicant for abuse of the writ because Applicant

continues to raise grounds that were previously rejected on the merits or that should have been

raised in previous applications. When an applicant has been cited for abuse of the writ, we will

not consider the merits of the grounds in subsequently-filed applications unless the applicant

shows that the factual or legal basis of those grounds was unavailable in a previously filed

application. This Court has reviewed Applicant's claim that he was improperly denied release to

discretionary mandatory supervision and has determined that it is without merit. Therefore, it is

denied. Applicant's remaining claims are barred from review; as such, they are dismissed. Tex.

Code Crim. Proc. art. 11.07 § 4.



Filed: April 27, 2022
Do not publish